Title: To Thomas Jefferson from Elisha Avery, 10 January 1806
From: Avery, Elisha
To: Jefferson, Thomas


                        
                            
                            
                            His Excellency the President
                                of the United States,
                            New York, Jany 10. 1806.
                        
                        You may perhaps think Sir, that I ought to have made the motives which impel me now to address you, the
                            subject of a verbal communication; more especially as I have had so recently in my power opportunities of seeking the
                            favor of a personal interview with you.—I intended Sir, to have done myself the honor of disclosing my wishes to you in
                            that way, but the occurrence of a circumstance, which rendered it necessary for me to leave Washington considerably sooner
                            than I had contemplated, Prevented my attending to certain duties which I should otherwise have performed: during the few
                            days which I did remain at the seat of Government I hesitated Sir to trespass upon your time by personal application,
                            wishing, that a moment might present itself, for my friend Govr Hull to confer with you on my behalf, previous to my
                            troubling You with any further solicitation.—I presume Sir, that ere this, that Gentleman has taken an an opportunity of
                            imparting to you the circumstances relative to myself & the Government of Michigan, as well as his knowledge &
                            opinion concerning the views which I have ventured to entertain.—To the representations which I trust Govr Hull has made
                            to you Sir, there remains only for me to add, that being disappointed in my expectations under his Government, my
                            situation becomes again precisely that which I took the liberty of describing in the first
                            communication which I had the honor of making you, except, that it is rendered less eligible, through loss of time
                            & other concomitant inconveniences.—Under these circumstances Sir, I feel a confident hope, that you will not be
                            disinclined to confer on me such favor as may appear equal to my claims & appropriate to my abilities; and with
                            this impression Sir, I have turned my thoughts toward a publick situation which I understood with of necessity be speedily
                            vacated; this Sir is the Commercial agency or Consulate at Rotterdam.—I would by no means Sir be considered as desirous of
                            occupying a place to the deprivation or detriment of the very honorable young Gentleman who has for a length of time been
                            in the excercise of that office: but it has been very often observed, that his health, & the condition of his mind
                            would forbid his wishing to continue in publick employment, & render it expedient for the Government to supply his
                            place.—Should this be the result of the enquiries which the Secretary of State has signified he should make in this
                            affair, I would humbly beg leave to solicit an appoinment to the vacant Office; hoping that my knoweldge of commercial
                            concerns, & general acquaintance with mercantile transactions in Europe, will be in some measure recommendatory
                            thereto.—But in case it should appear, that the health of Mr Alexander be so far restored, as to induce him to continue,
                            or the Goverment to keep him in Office, I should feel gratified at recieving an appointment to any other respectable
                            Consulate which may be vacant: Being wholly unincumbered I have no prediliction for any one situation which would prevent
                            my accepting another whereby I might render myself benificial to my Country, & respectable among my fellow
                            Citizens.—
                        I beg leave only to add Sir that should I be fortunate to engage your protection & favor, I trust
                            few will be found to share those advantages, who feel a stronger devotion to their Country, or readier zeal to support the
                            wise & virtuous principles which you have adopted for her happiness & prosperity.—
                        Any communication Sir which you may be pleased to make to Govr Hull on my account, will be made known to
                            me, & whatever they may be they will receive the cordial approbation of Your Excellency’s Most Obedient Huml Servt
                        
                            Elisha Avery
                            
                        
                    